Opinion by
Johnson, J.
It was stipulated that the merchandise and issues are the same in all material respects as those involved in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155), and further that the gauge for internal revenue tax purposes on barrel No. 402 should be 31.8 proof gallons. Following the decision cited the collector was directed to reliquidate the entry and refund all duties taken upon quantities in excess of the quantities upon which internal revenue taxes were finally assessed, and as to barrel No. 402, to assess the internal revenue tax at the appropriate rate upon 31.8 proof gallons.